In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00083-CV

WALLACE WAYNE BOWMAN, JR.,                §    On Appeal from the 97th District
Appellant                                      Court
                                          §
                                               of Montague County (2018-0424-M-
V.                                        §    CV)

                                          §    June 13, 2019
MONTAGUE COUNTY DISTRICT
CLERK, Appellee                                Opinion by Chief Justice Sudderth


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.



                                     SECOND DISTRICT COURT OF APPEALS

                                     By __/s/ Bonnie Sudderth________________
                                        Chief Justice Bonnie Sudderth